EXHIBIT BY-LAWS OF ROYAL STYLE DESIGN, INC. Table of Contents By Laws 1 ARTICLE I: PURPOSE 1 ARTICLE II: POWERS 1 ARTICLE III: SHARES 1 ARTICLE IV: OFFICES 1 ARTICLE V: SHAREHOLDERS 2 Section 1. Annual Meetings 2 Section 2. Special Meetings 2 Section 3. Place of Meeting 2 Section 4. Notice of Meeting 2 Section 5. Quorum 2 Section 6. Proxies 2 Section 7. Voting of Share 2 Section 8. Cumulative Voting 3 Section 9. Informal Action by Shareholder 3 ARTICLE VI: BOARD OF DIRECTORS 3 Section 1. General Powers 3 Section 2. Number, Tenure, and Qualifications 3 Section 3. Regular Meetings 3 Section 4. Special Meetings 3 Section 5. Notice 3 Section 6. Quorum 3 Section 7. Manner of Acting 3 Section 8. Vacancies 4 Section 9. Compensation 4 Section 10. Presumption of Assent 4 Section 11. Resignation 4 Section 12. Executive Committee 4 ARTICLE VII: OFFICERS 4 Section 1. Number 4 Section 2. Election and Term of Office 4 Section 3. Removal 5 Section 4. Vacancies 5 Section 5. Chairman 5 Section 6. President 5 Section 7. Chief Operating Officer 5 Section 8. Chief Financial Officer 5 Section 9. Vice Presidents 5 Section 10. The Secretary 6 Section 11. The Treasurer 6 Section 12. Salaries 6 ARTICLE VIII: CONTRACTS, LOANS, CHECKS, AND DEPOSITS 6 Section 1. Contracts 6 Section 2. Loans 6 Section 3. Checks, Drafts, Etc. 6 Section 4. Deposits 6 ARTICLE IX: CERTIFICATES FOR SHARES AND THEIR TRANSFER 7 Section 1. Certificates for Shares 7 Section 2. Transfer of Shares 7 ARTICLE X: FISCAL YEAR 7 ARTICLE XI: DIVIDENDS 7 ARTICLE XII: SEAL 7 ARTICLE XIII: WAIVER OF NOTICE 7 ARTICLE XIV: AMENDMENTS 7 BY LAWS OF ROYAL STYLE DESIGN, INC. ARTICLE I: PURPOSE The corporation may take advantage of the rights granted to it by Florida State law, and engage in any business allowed by Florida Business Corporation Act in which the corporation does business. ARTICLE II: POWERS The corporation has the powers given by Florida Business Corporation Act, to do all things necessary or practical to carry out its business and affairs including without limitation, the power to sue, make contracts, deal in property of any kind, make investments, purchase, mortgage, lease or sell real property, borrow or lend money, be a part of another entity, enter into partnership or joint venture with another entity or individual or conduct its business in any way allowed by the laws of the State of Florida. ARTICLE III: SHARES The shares of the corporation will be common stock, with full voting rights and identical rights and privileges.The issuance of shares will be governed by the Board of Directors, as will be the consideration to be paid for the shares, which will meet the requirements of the FloridaBusiness Corporation Act.The corporation through its Board of Directors may issue fractional shares, acquire its own shares, declare and pay cash or stock dividends, or issue certificates. ARTICLE IV: OFFICES The principal office of the corporation shall be located at 2161 Forsythe Road, Unit D, Orlando, FL 32807. 1 ARTICLE V: SHAREHOLDERS Section 1. Annual Meetings The annual meeting of the shareholders shall be held on the 3rd Tuesday of the month of May in each year, beginning with the year 2007, at the hour of 10:00 o’clock a.m., for the purpose of electing Directors and for the transaction of such other business as may come before the meeting. If the day fixed for the annual meeting shall be a legal holiday in the State of Florida, such meeting shall be held on the next succeeding business day. If the election of Directors shall not be held on the day designated herein for any annual meeting of the shareholders, or at any adjournment thereof, the Board of Directors shall cause the election to be held at a special meeting of the shareholders as soon thereafter as conveniently may be. Section 2. Special Meetings Special meetings of the shareholders, for any purpose or purposes, unless otherwise prescribed by statute, may be called by the President or by the Board of Directors and shall be called by the President at the request of the holders if not less than one tenth of all the outstanding shares of the corporation entitled to vote are at the meeting. Section 3. Place of Meeting The Board of Directors may designate any place, either within or without the State of Florida, as the place of meeting for any annual or special meeting of shareholders. If no designation is made, the place of meeting shall be the principal office of the corporation. Section 4. Notice of Meeting Written or printed notice stating the place, day and hour of the meeting and, in case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less than ten or more than fifty days before the date of the meeting, either personally or by mail, by or at the direction of the President, or the Secretary, or the officer or persons calling the meeting, to each shareholder of record entitled to vote at such meeting. If mailed, such notice shall be deemed to be delivered when deposited in the United States mail, addressed to the shareholder at the Shareholder’s address as it appears on the stock transfer books of the corporation, with postage thereon prepaid. Section 5. Quorum A majority of the outstanding shares of the corporation entitled to vote, represented in person or by proxy, shall constitute a quorum at a meeting of shareholders. If less than a majority of the outstanding shares are represented at a meeting, a majority of the shares so represented may adjourn the meeting from time to time without further notice. At such adjourned meeting at which a quorum shall be present or represented, any business may be transacted which might have been transacted at the meeting as originally notified. Section 6. Proxies At all meetings of shareholders, a shareholder may vote by proxy executed in writing by the shareholder or by the Shareholder’s duly authorized attorney in fact. Such proxy shall be filed with the Secretary of the corporation before or at the time of the meeting. No proxy shall be valid after eleven months from the date of its execution, unless otherwise provided in the proxy. Section 7. Voting of Share Each outstanding share entitled to vote shall be entitled to one vote upon each matter submitted to a vote at a meeting of shareholders. 2 Section 8. Cumulative Voting Shareholders shall not have the right to cumulate their votes in the election of Directors. Section 9. Informal Action by Shareholder Any action required to be taken at a meeting of the shareholders, or any other action which may be taken at a meeting of the shareholders, may be taken without a meeting of a consent in writing, setting forth the action so taken, shall be signed by shareholders holding the minimum number votes with respect to each voting group that would be necessary to authorize or take such action at a meeting at which all voting groups and shares entitled to vote thereon were present and voted. ARTICLE VI: BOARD OF DIRECTORS Section 1. General Powers The business and affairs of the corporation shall be managed by its Board of Directors. Section 2. Number, Tenure, and Qualifications The number of Directors of the corporation shall be at least three but not more than seven. Each Director shall hold office until the next annual meeting of shareholders and until the Director’s successor shall have been elected and qualified. The number of Directors shall be fixed by the Board of Directors. Section 3. Regular Meetings A regular meeting of the Board of Directors shall be held without other notice than this by-law immediately after, and at the same place as, the annual meeting of shareholders. The Board of Directors may provide, by resolution, the time and place, either within or without the State of Florida, for the holding of additional regular meetings without other notice than such resolution. Section 4. Special Meetings Special meetings of the Board of Directors may be called by or at the request of the President or any two Directors. The person or persons authorized to call special meetings of the Board of Directors may fix any place either within or without the State of Florida, as the place for holding any special meeting of the Board of Directors called by them. Section 5. Notice Notice of any special meeting shall be given at least four days previously thereto by written notice delivered personally or mailed to each Director at their customary business address. If mailed, such notice shall be deemed to be delivered when deposited in the United States Mail so addressed, with postage thereon prepaid. Any Director may waive notice of any meeting.The attendance of a Director at a meeting shall constitute a waiver of notice of such meeting, except where a Director attends a meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the Board of Directors need be specified in the notice or waiver of notice of such meeting. Section 6. Quorum A majority of the number of Directors fixed by Section 2 of this Article III shall constitute a quorum for the transaction of business at any meeting of the Board of Directors, but if less than such majority is present at a meeting, a majority of the Directors present may adjourn the meeting from time to time without further notice. Section 7. Manner of Acting The act of the majority of the Directors present at a meeting at which a quorum is present shall be the act of the Board of Directors. 3 Section
